DETAILED ACTION
This Office action is regarding Applicant's claims filed 1 November 2021 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is an Allowance after a Non-Final Rejection. 
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 1 November 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 8 and 15, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [Examiner stated during the interview that the amendment overcomes the 35 USC 112(a) and 112(b) rejection and overcomes the 103 rejection by Santelia et al. and Hammer et al. through features like registering the secure remote service with customer edge devices and using the analytical report determine subgroup of the group of data] does not disclose, in combination, the steps in independent claims 1, 8 and 15 of:
“based on validation of the group of data comprising performing edge analytics, generating a first level analytics report; 
based on the first level analytics report, determining subgroup of the group of data to be used by a secure remote service to generate a second level analytics report based on a core analytics analysis of the subgroup of the group of data; and 
transmitting, on a second network, the subgroup of the group of data to the secure remote service, wherein the storage array device is registered with the secure remote service, and the one or more customer edge devices are not registered with the secure remote service”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





12/3/2021	                                                                                                                       


Primary Examiner, Art Unit 2161